DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
In view of the appeal brief filed on 03/03/2022, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite.
The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the examiner is interpreting “substantially transparent” as being a casing that has a semi-transparent component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-9, 11-14, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent-Aubry (US 2007/0250068) in view of Boukhny (US 2008/0097460) 
As Per Claim 1, Vincent-Aubry discloses a container system [Fig. 3] for heating and storing an intraocular lenses to be implanted in an eye [abstract], comprising: 
 a container [Fig. 1, #20] for storing at least one lens pre-loaded in a magazine [Fig. 3, #11; Claim 1; “…a packaging device (20) and an intraocular lens injector (10) comprising a body (11) that contains an intraocular lens…”] wherein the container system [Fig. 3, #20] is configured so as to stand stably [Fig. 1, #100; it can be clearly seen that the container system is standing stably, as the claim limitation deals with functional language, it is clear that the system is able to perform the language recited]; and 
wherein the magazine [Fig. 3, #11] together with the lens are contained in the container [Fig. 1, #20; Claim 1; “…a packaging device (20) and an intraocular lens injector (10) comprising a body (11) that contains an intraocular lens, the assembly being characterized in that said packaging device (20) is for receiving and storing said injector (10) prior to us …”] and the magazine [Fig. 3, #11] is connectable with an injector [Fig. 3, #18, #19; the examiner is definition an injector as being a person or thing that injects something.” injector definition - bing.com search), accessed 8/18/22, and thus, pressing down (19 & 18) injects something, in this instance the lens “…Dispenser means, comprising in particular a piston 18 provided with a plane driver surface 19 are advantageously provided to eject the lens (not shown) placed in the body of the injector…” (Par. 27]  after opening of the container [Fig. 3, #20; Claim 1; “…said packaging device (20) comprising a substantially rigid container (21, 22) and an opening (25) for enabling said injector (10) to be installed and removed…”]; 
a lid [Fig. 3, #31] capable of being opened or removed for introducing an injector body[Fig. 3, #18, #19; the examiner is definition an injector as being a person or thing that injects something.” injector definition - bing.com search), accessed 8/18/22, and thus, pressing down (19 & 18) injects something, in this instance the lens “…Dispenser means, comprising in particular a piston 18 provided with a plane driver surface 19 are advantageously provided to eject the lens (not shown) placed in the body of the injector…” (Par. 27]  into the container [Fig. 3, #20; Claim 4; “…packaging device (20) comprises a blister-pack container (22) closed by a leakproof membrane (31), in particular an aluminum membrane…”], and
wherein the magazine [Fig. 5, #11] together with the lens [Claim 1; “…a body (11) that contains an intraocular lens…”],are contained in the container [Fig. 3, #20] while the lid is closed [Fig. 3, #31; Claim 1; “…said packaging device (20) comprising a substantially rigid container (21, 22) and an opening (25) for enabling said injector (10) to be installed and removed…”; the reference explicitly shows in Figure 3 that the magazine that holds the lens (10) is contained in the container (20) at a point in which it is closed by the membrane (lid; 31) ].
Vincent-Aubry does not disclose a heating device integrated in the container for heating the lens within the container.
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Boukhny discloses a heating device [Fig. 6, #505] integrated in the container [Fig. 6, #150] for heating the lens within the container [Fig. 6, #150; Par. 43; “…This allows heater 505 to heat the IOL contained in chamber 155…”].
Boukhny discloses the benefits of the heating device being integrated in the container in that it allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the container as taught by Vincent-Aubry in view of the container as taught by Boukhny to further include a heating device integrated in the container for heating the lens within the container to allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens.
As Per Claim 3, Vincent-Aubry discloses the container [Fig. 1, #20] is pre-filled with a liquid for storing [Claim 1; “…a body (11) that contains an intraocular lens, the assembly being characterized in that said packaging device (20) is for receiving and storing said injector (10) prior to use, said packaging device (20) being made of a material that is waterproof, and being filled with a storage solution for maintaining at least the body (11) of said injector (10) and the intraocular lens in total immersion…”] and/or heating the lenses. 
As Per Claim 4, Vincent-Aubry discloses all limitations of the invention except the heating device is adapted to heat the stored lens to a temperature in a range from about 25°C to 40°C.
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Bouckhny discloses the heating device is adapted to heat the stored lens to a temperature in a range from about 25°C to 40°C. [Par. 79; “…if the set point is 35 or 40 degrees Celsius, then the PID controller maintains the heater at 35 or 40 degrees Celsius. The heater can be maintained at any set point by using a PID controller….”; further, as stated in the MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)…” That is, in this instance, the range of a set point of the heater being at 35 or 40 degrees reads on the recited range of the claim limitation of 25°C to 40°C as the values overlap. ] 
Boukhny discloses the benefits of the range of temperature in that to maintain the characteristics of the IOL delivery system than are temperature dependent [Par. 80] to ensure damage is not caused due to overheating. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating device as taught by Vincent-Aubry and Hadfield in view of the heater as taught by Boukhny to further include the heating device is adapted to heat the stored lens to a temperature in a range from about 25°C to 40°C to maintain the characteristics of the IOL delivery system than are temperature dependent [Par. 80] to ensure damage is not caused due to overheating. 
As Per Claim 5, Vincent-Aubry discloses all limitations of the invention except the heating device comprises a latent heat storage and/or an electric heating device.
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Bouckhny discloses the heating device comprises a latent heat storage and/or an electric heating device [Fig. 5, #505; Par. 45; “…Electrical connections (not shown) provide current to heater 505…”]
Boukhny discloses the benefits of the heating device in that it allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the container as taught by Vincent-Aubry in view of the heater as taught by Boukhny to further include the heating device comprises a latent heat storage and/or an electric heating device to avoid otherwise inappropriate heating of the lens which could otherwise damage the lens. [Par. 27]
 As Per Claim 6, Vincent-Aubry discloses all limitations of the invention except the heating device the heating device is arranged or can be arranged on an outer surface of the container.
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Bouckhny discloses the heating device [Fig. 5 #505] the heating device is arranged or can be arranged on an outer surface of the container [Fig. 5, #150].
Boukhny discloses the benefits of the heating device in that it allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the container as taught by Vincent-Aubry in view of the heater as taught by Boukhny to further include the heating device the heating device is arranged or can be arranged on an outer surface of the container to allow for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens.
As Per Claim 7, Vincent-Aubry discloses all limitations of the invention except the heating device comprises a switch for being activated; and/or 
	wherein the heating device can be activated manually and/or automatically. 
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Boukhny discloses the heating device  [Fig. 16, #1305] comprises a switch for being activated [Fig. 16, #1515]; and/or 
	wherein the heating device can be activated manually and/or automatically. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the container as taught by Vincent-Aubry in view of the heater as taught by Boukhny to further include the heating device comprises a switch for being activated and/or wherein the heating device can be activated manually and/or automatically avoid otherwise inappropriate heating of the lens which could otherwise damage the lens.
As Per Claim 8, Vincent-Aubry discloses all limitations of the invention except wherein the heating device and the container are coupled or can be coupled to each other in a manner so that the heating device is activatable upon connection or opening of the container.
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Bouckhny discloses the heating device [Fig. 16, #1305 & #1515] and the container [Fig. 16, #1115] are coupled or can be coupled to each other so that the heating device [Fig. 16, #1305] is activatable upon connection or opening of the container. [Fig. 16, #1115; as best shown in Figure 16 of the prior art, the prior art clearly discloses a heater (1305) that is activated by a switch (1515). As consistent with applicant’s own specification, the application discloses that the container can activate the heater device by “some sort of coupling not shown in the figures” (Page 12, Lines 5-15), wherein the heater of the instant application is activated by a switch, much like the prior art. That is, the switch  is coupled to the body of the container, thus the switch is coupled to the container, and that the heater is capable of being activated upon connection of the container.]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the lid of the container as taught by Vincent-Aubry in view of the heating device as taught by Boukhny to further include the heating device and a lid of the container can be coupled to each other so that the heating device is activatable upon connection to the body of the container to ensure that the lenses are only heated upon use of the kit so that overheating/unwanted heating of the lenses does not occur.  
As Per Claim 9, Vincent-Aurbry discloses all limitations of the invention except the heating device and a lid of the container are coupled or can be coupled to each other so that the heating device is activatable upon opening of the lid. 
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Bouckhny discloses the heating device [Fig. 16, #1305 & #1515] and a lid of the container [Fig. 16, #1115] are coupled or can be coupled to each other so that the heating device [Fig. 16, #1305] is activatable upon opening of the lid. [as best shown in Figure 16 of the prior art, the prior art clearly discloses a heater (1305) that is activated by a switch (1515). As consistent with applicant’s own specification, the application discloses that the lid can activate the heater device by “some sort of coupling not shown in the figures” (Page 12, Lines 5-15), wherein the heater of the instant application is activated by a switch, much like the prior art. That is, the switch  is coupled to the body of the container, and the lid is coupled to the body of the container, thus the switch is coupled to the lid, and that the heater is capable of being activated upon opening the lid.]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the lid of the container as taught by Vincent-Aubry in view of the heating device as taught by Boukhny to further include the heating device and a lid of the container can be coupled to each other so that the heating device is activatable upon connection to the body of the container to ensure that the lenses are only heated upon use of the kit so that overheating/unwanted heating of the lenses does not occur.  
As Per Claim 11, Vincent-Aurbry discloses a lower surface of the container has a larger cross section [refer to annotated Fig. 3, #A below] that a central region of a container [refer to annotated Fig. 3, #B below; the orientation of the figure shows that the lid (31), in which the container would be readily able to support itself on, in orientated upwards, however, when in use, is a lower surface.]. 

    PNG
    media_image1.png
    1309
    602
    media_image1.png
    Greyscale



As Per Claim 12, Vincent-Aurbry discloses the container has a preferably planar lower surface [refer to annotated Fig. 3, #A below] and/or an upper surface inclined relative to the upper surface.

    PNG
    media_image2.png
    1309
    602
    media_image2.png
    Greyscale



As Per Claim 13, Vincent-Aubry discloses wherein the container [Fig. 3, #20] has a preferably planar first side wall [Fig. 3, #26] that is inclined relative to the lower surface [Fig. 3, #A below], and/or a second side wall that is inclined relative to the lower surface and preferably has a step.

    PNG
    media_image2.png
    1309
    602
    media_image2.png
    Greyscale

As Per Claim 14, Vincent-Aubry discloses the container has a receptacle area [Fig. 3, #25] for the magazine [Fig. 3, #11] and/or for a portion of the injector substantially conforming to the magazine and/or the portion of the injector. 
As Per Claim 17, Vincent-Aubry discloses all limitations of the invention except the heating device connectable to the container and/or a connection device for the heating device connectable to the container for heating the lens pre-loaded in the magazine within the container.
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Bouckhny discloses the heating device [Fig. 5, #505] connectable to the container [Fig. 5, #150] and/or a connection device for the heating device connectable to the container for heating the lens pre-loaded in the magazine [Fig. 5, #160] within the container [Fig. 5, #150]. 
Boukhny discloses the benefits of the heating device in that it allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens. 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the lid of the container as taught by Vincent-Aubry in view of the heating device as taught by Boukhny to further include the heating device connectable to the container and/or a connection device for the heating device connectable to the container for heating the lens pre-loaded in the magazine within the container to allow for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens.
As Per Claim 16, as best understood be the examiner, Vincent-Aubry discloses the container and/or the magazine is/are substantially transparent. [Claim 10; “…said packaging device (20) is substantially transparent….”] 
As Per Claim 19, Vincent-Aubry discloses wherein the injector [Fig. 3, #18, #19; the examiner is definition an injector as being a person or thing that injects something.” injector definition - bing.com search), accessed 8/18/22, and thus, pressing down (19 & 18) injects something, in this instance the lens, as further evidenced in the prior art “…Dispenser means, comprising in particular a piston 18 provided with a plane driver surface 19 are advantageously provided to eject the lens (not shown) placed in the body of the injector…” (Par. 27] includes the injector housing [refer to annotated Fig. 3, #A below] and a slider [Fig. 3, #18]. 

    PNG
    media_image3.png
    1064
    479
    media_image3.png
    Greyscale

As Per Claim 20, Vincent-Aubry discloses wherein the container is a blister package. [Par. 30; “…the packaging device 20 has a container 22 made in the form of a blister-pack that is closed by a leakproof membrane 31, in particular made of aluminum...”]
As Per Claim 21, Vincent-Aubry discloses wherein the lid [Fig. 3, #31] is made of aluminum and designed to be peeled off a face of the container [Par. 30; “…the packaging device 20 has a container 22 made in the form of a blister-pack that is closed by a leakproof membrane 31, in particular made of aluminum...”] 
As Per Claim 23, Vincent-Aubry discloses a container system [Fig. 3] for heating and storing an intraocular lens before being implanted in an eye by an injector [abstract], comprising:
 a container [Fig. 3, #20] for storing a magazine with a pre-loaded lens [Fig. 3, #11; Claim 1; “…a packaging device (20) and an intraocular lens injector (10) comprising a body (11) that contains an intraocular lens…”] therein in a storage liquid [Col. 3, Lines 38-41; “…Such passageways 34 allow the "bathing" of the artificial lens within the removable insert by the full volume of saline disposed within the container….” & Claim 1; “…volume between about 1 cubic centimeter and about 7 cubic centimeters…”];; 
a removable lid [Fig. 3, #31] arranged to close the container [Fig. 3, #20]; and
wherein the container [Fig. 3, #20] is designed to be opened by peeling off the removable lid [Claim 4; “…said packaging device (20) comprises a blister-pack container (22) closed by a leakproof membrane (31), in particular an aluminum membrane…”; the reference clearly discloses that the container is a blister-pack container, meaning that the membrane (lid) is configured to be removed/peeled off], wherein the container [Fig. 3, #20]  is designed to receive an injector body [Fig. 3, #18, #19; the examiner is definition an injector as being a person or thing that injects something.” injector definition - bing.com search), accessed 8/18/22, and thus, pressing down (19 & 18) injects something, in this instance the lens “…Dispenser means, comprising in particular a piston 18 provided with a plane driver surface 19 are advantageously provided to eject the lens (not shown) placed in the body of the injector…” (Par. 27]  for connecting the magazine [Fig. 3, #11] containing the lens [Claim 1; “…a packaging device (20) and an intraocular lens injector (10) comprising a body (11) that contains an intraocular lens…”]  to the injector body [Fig. 3, #18, #19; the examiner is definition an injector as being a person or thing that injects something.” injector definition - bing.com search), accessed 8/18/22, and thus, pressing down (19 & 18) injects something, in this instance the lens “…Dispenser means, comprising in particular a piston 18 provided with a plane driver surface 19 are advantageously provided to eject the lens (not shown) placed in the body of the injector…” (Par. 27]  after the removable lid has been peeled off [Fig. 3, #31], and wherein the injector body [Fig. 3, #18, #19; the examiner is definition an injector as being a person or thing that injects something.” injector definition - bing.com search), accessed 8/18/22, and thus, pressing down (19 & 18) injects something, in this instance the lens “…Dispenser means, comprising in particular a piston 18 provided with a plane driver surface 19 are advantageously provided to eject the lens (not shown) placed in the body of the injector…” (Par. 27]  and the magazine [Fig. 3, #11] jointly form the injector [Fig. 3 #18 & #19].
Vincent-Aubry does not disclose a heating device integrated in the container for heating the lens within the container. 
Boukhny, much like Vincent-Aubry, pertains to an intraocular lens delivery system. [abstract]
Boukhny discloses a heating device [Fig. 6, #505] integrated in the container [Fig. 6, #150] for heating the lens [Fig. 5, #155; Par. 39; “…Chamber 155 holds an IOL...”] in the container [Fig. 5, #150] 
Boukhny discloses the benefits of the heating device being integrated in the container in that it allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the container as taught by Vincent-Aubry in view of the container as taught by Boukhny to further include a heating device integrated in the container to allows for a controlled warming of the lenses to achieve desired results [Par. 8] of injection of the lens.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent-Aubry (US 2007/0250068) in view of Boukhny (US 2008/0097460) in view of Haq (US 6360883)
As Per Claim 22, Vincent-Aubry discloses all limitations of the invention except wherein the liquid a sterile saline solution having a volume of less than 10 ml.
Haq, much like Vincent-Aubry, pertains to a packaging for lens. [Abstract] 
Haq discloses wherein the liquid a sterile saline solution having a volume of less than 10 ml. [Col. 3, Lines 38-41; “…Such passageways 34 allow the "bathing" of the artificial lens within the removable insert by the full volume of saline disposed within the container….” & Claim 1; “…volume between about 1 cubic centimeter and about 7 cubic centimeters…”]
Haq discloses the benefits of the volume of saline solution in that it prevents the lenses from drying out. [Col. 1, Lines 12-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the packing unit as taught by Vincent-Aubry in view of the saline solution as taught by Haq to further include wherein the liquid a sterile saline solution having a volume of less than 10 ml to prevent the lenses from drying out. [Col. 1, Lines 12-15]
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent-Aubry (US 2007/0250068) in view of Boukhny (US 2008/0097460) in further view of Patrick (FR 2935606)
As Per Claim 15, Vincent-Aubry discloses all limitations of the invention except wherein a longitudinal axis of the receptacle area is inclined relative to the lower surface of the container 
Patrick, much like Vincent-Abury, pertains to a system for injection an intraocular lens. [abstract] 
Patrick discloses wherein a longitudinal axis [refer to annotated Fig. 2, #A below] of the receptacle area [Fig 2, #50] is inclined relative to the lower surface of the container [Fig. 2, #3]

    PNG
    media_image4.png
    585
    1506
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the receptacle area as taught by Vincent-Aubry in view of the receptacle area as taught by Patrick to further include wherein a longitudinal axis of the receptacle area is inclined relative to the lower surface of the container to allow for simple loading and folding of the lens.
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered. The reply filed on 03/03/2022 has facilitated new prior art rejections for the reasons stated above.
Applicant assers that Boukhny’s approach to heating the lens is fundamentally different claim 1, as Boukhny’s magazine itself includes a heater, as opposed to heating the lens inside the magazine in a storage container. 
Claim 1 requires that a heating device is integrated in the container for heating the lens within the container. As described above, Boukhny discloses a container (155) that has an heater (505) to allow for heating of the lens within the container “…This allows heater 505 to heat the IOL contained in chamber 155..” [Par. 43] 
As applicant’s assertion that the previous Final Rejection incorrectly stated that Boukhny does not disclose a heater in a container, the Examiner agrees and thus the arguments are not considered moot. 
Applicant asserts Examiner’s interpretation of a container is unreasonable, as Boukhny relates to an injector body. As the Examiner agrees that the previous interpretation of Boukhny was flawed, the Examiner maintains that a “container” is broad, as a container is defined as being “…a receptacle (such as a box or jar) for holding good…” (https://www.merriam-webster.com/dictionary/container ; accessed 08/29/2022), and in this instance said good is the lens, as stated in Par. 43, “…This allows heater 505 to heat the IOL contained in chamber 155..”. 
With Regards to Applicant’s arguments of the combination of the Hadfield’s heater in the container of Boukhny, the prior art rejection has been removed, and thus, the arguments are considered moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                     

                                                                                                                                                                                                   
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761